DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant argues in the response filed 10/13/2022 that prior art Lombardo as modified by Foerster would not be able to read on the claim limitation with respect to claims 1 and 15 since the channel and inserted portion do not form the loop. However, the construct of Foerster is not being substituted and used in the system of Lombardo. The ends of the suture section of Lombardo as secured together using the mechanism of the splice of Foerster. Therefore the splice formed by Foerster will be able to read on being a part of the loop. 
The applicant Furthers argues that Lombardo as modified by Foerster would not be able to read on the limitation of claim 8 with respect to the first part of the suture section is not compressed axially. The rejection has been withdrawn.  However it is to be noted that the specification as originally filed does not support the limitation. A negative limitation must be positively supported. Therefore the 112 rejection is applicable below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 8 states in line 13-14 “...while the first part of the suture section is not compressed by any outside forces acting thereon”. The specification needs to positively support the negative limitation with respect to the suture is section is not compressed axially by any outside force. The specification as originally filed does not seem to positively support the negative limitations. Figure 13a-d (the elected species), paragraph 51 seems to support the “finger-trap mechanism”. Paragraph 55 seems to disclose the suture material. However, how the suture is configured to not being compressed axially by any outside force is not supported. The specific negative limitations would need to be highlighted and positively detailed, but does not seem to be stated in the specification as originally filed. Therefore the limitation is considered new matter.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-7, 15-18, 20, 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2012/0290004 to Lombardo in view of U.S. Patent 6,296,659 to Foerster.
As to claim 1, Lombardo discloses an anchor construct configured to be anchored in bone (figure 5, paragraph 40), the anchor construct comprising: a substantially flat suture tape (20, figure 1, paragraph 46) section having an axis of extension (24, figure 1), a width (38) in a first direction perpendicular to the axis of extension, and a thickness (23) that is smaller than the width in a second direction perpendicular to the axis of extension; and a first suture section (section of 30 that extends to the up/right, figure 2) and a second suture section (section of 30 that extends to the down/left, figure 2) each attached to and extending from the suture tape section (figure 2) wherein at least one of the first suture section or the second suture section is threadable through or around tissue for holding the tissue against bone (paragraph 42, figure 6, the suture sections of 30 is capable of being threading through or around tissue); but is silent about the first and second suture section having a substantially uniform thickness in every direction perpendicular to the axis of extension, and wherein the first suture section defines two apertures spaced apart axially along a length of the first suture section and a channel that extends through the length to connect the two apertures, and wherein the second suture section is configured to pass through the channel of the first suture section to form a splice and an adjustable knotless self-locking loop, with a portion of the first suture section that defines the channel forming  at least prat of the loop. However, Lombardo does teach other embodiments of the suture sections that connect to eachother and/or other soft tissue (figure 11,12).
Foerster teaches a similar device (suture loop, abstract) having first and second suture sections having a substantially uniform thickness in every direction perpendicular to the axis of extension (figure 1a, figure 21-26, col. 7, ll. 47-58, the suture will have the same uniform thickness based on the braided configuration), and wherein the first suture section defines two apertures (the apertures that define the interior lumen, figure 26, col. 12 ll. 17-42) spaced apart axially along a length of the first suture section and a channel (629) that extends through the length to connect the two apertures, and wherein the second suture section is configured to pass through the channel of the first suture section to form a splice and an adjustable knotless self-locking loop (figure 21-26), with a portion of the first suture section that defines the channel forming  at least part of the loop (figure 26, the splice with the compression portion 613 can form a part of the loop) for the purpose of binding tissue together by creating a binding force within the suture (col. 12 ll. 34-43). The compression portion 613 can be used in the ends of the first and second suture sections of Lombardo to help secure the ends while maintain tension. It would have been obvious to one of ordinary skill in the art at the time of the invention to have the ends of the first and second suture sections of Lombardo be secured as the by the splice as taught by Foerster in order for binding tissue together by creating a binding force within the suture.
As to claim 2, with the device of Lombardo and Foerster above, Lombardo discloses the suture tape section, first suture section, and the second suture section are integrally connected to one another (figure 2, threading the first and second suture sections through the tape section will integrally connect the sections to one another).
As to claim 4, with the device of Lombardo and Foerster above, Lombardo discloses the suture tape is a separate part that is detachable from the suture section and the second suture section (figure 2). The tape can be removed from the suture sections by cutting the suture sections and pulling the ends of the cut portions apart. 
As to claim 5, with the device of Lombardo and Foerster above, Lombardo discloses the anchor construct is a soft anchor construct (paragraph 8).
As to claim 6, with the device of Lombardo and Foerster above, Lombardo discloses at least a part of the suture tape section forms a soft anchor configured to be anchored in bone (figure 5, 6).
As to claim 7, with the device of Lombardo and Foerster above, Lombardo discloses when the anchor construct is anchored in bone, at least one of the first or second suture sections extends proximally from a distal end of the anchor construct located in the bone at a position away from an opening of the bone, through the opening and away from the bone (figure 6).
As to claim 15, Lombardo discloses an anchor construct configured to be anchored in bone (figure 5, paragraph 40), the anchor construct comprising: a substantially flat suture tape (20, figure 1, paragraph 46) section having an axis of extension (24, figure 1), a width (38) in a first direction perpendicular to the axis of extension, and a thickness (23) that is smaller than the width in a second direction perpendicular to the axis of extension; and a first suture section (section of 30 that extends to the up/right, figure 2) and a second suture section (section of 30 that extends to the down/left, figure 2), but is silent about the first suture section having a substantially uniform thickness in every direction perpendicular to the axis of extension, and wherein the second suture section defines two apertures spaced apart axially along a length of the first suture section and a channel that extends through the length to connect the two apertures, and wherein in a first configuration, the channel of the second suture section remains free form any other portion of the anchor construct passing therethrough, and wherein the a second configuration, another portion of the anchor construct is passed through the channel of the first suture section to form a splice and an adjustable knotless self-locking loop, with a portion of the second suture section that defines the channel forming at least part of the loop. However, Lombardo does teach other embodiments of the suture sections that connect to eachother and/or other soft tissue (figure 11,12).
Foerster teaches a similar device (suture loop, abstract) having first suture sections having a substantially uniform thickness in every direction perpendicular to the axis of extension (figure 1a, figure 21-25, col. 7, ll. 47-58, the suture will have the same uniform thickness based on the braided configuration), and the second suture section defines two apertures (the apertures that define the interior lumen, figure 21, col. 12 ll. 17-42) spaced apart axially along a length of the first suture section and a channel (629) that extends through the length to connect the two apertures, and wherein in a first configuration (figure 21), the channel of the second suture section remains free form any other portion of the anchor construct passing therethrough (figure 21, the snare 49 is situated within the channel, but the snare wouldn’t be considered a part of the anchor construct), and wherein the a second configuration (figure 25), another portion of the anchor construct is the second suture section is configured to pass through the channel of the first suture section to form a splice and an adjustable knotless self-locking loop (figure 21-25), with a portion of the first suture section that defines the channel forming at least part of the loop (figure 26, the splice with the compression portion 613 can form a part of the loop) for the purpose of binding tissue together by creating a binding force within the suture (col. 12 ll. 34-43). The compression portion 613 can be used in the ends of the first and second suture sections of Lombardo to help secure the ends while maintain tension. It would have been obvious to one of ordinary skill in the art at the time of the invention to have the ends of the first and second suture sections of Lombardo be secured as the by the splice as taught by Foerster in order for binding tissue together by creating a binding force within the suture.
As to claim 16, with the device of Lombardo and Foerster above, Lombardo discloses in the first configuration, a separate threaded (49) extends through the channel of the second suture for facilitating the passing through of the another portion of the anchor construct through the channel to assume the second configuration (figure 21,22). 
As to claim 17, with the device of Lombardo and Foerster above, Lombardo discloses the anchor construct is a soft anchor construct (paragraph 8).
As to claim 18, with the device of Lombardo and Foerster above, Lombardo discloses at least a part of the suture tape section forms a soft anchor configured to be anchored in bone (figure 5, 6).
As to claim 20, with the device of Lombardo and Foerster above, Lombardo discloses the suture tape section is attached to while remaining detachable form the first suture section and the second suture section (figure 2). The tape can be removed from the suture sections by cutting the suture sections and pulling the ends of the cut portions apart.	
As to claim 21, with the device of Lombardo and Foerster above, Lombardo discloses the first suture section extends through the suture tape section at an entrance location and the second suture section extend back through the suture tape section at an exit location that is near the entrance to form a collapsible loop (figure 5, entrance and exit of the loops through the tape are near in figure 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 5,699,657 to Paulson discloses a similar devices capable of rendering obvious or providing evidence on the claims of record.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771